DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to application 17/381,645 filed 7/21/21.  
Claim(s) 1-13 is/are presented for examination.

Priority
This application discloses and claims only subject matter disclosed in prior provisional/application no 63/130,071, filed 12/23/20, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Provisional/Application No. 63/130,071 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.
The claim recites detecting anomaly contained in the received data.
The limitation of detecting anomaly, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically
being performed in the mind. For example, but for the “by a processor” language, “detecting” in the context of this claim encompasses the user manually detecting anomaly.  Similarly, the limitation of detecting anomaly, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “detecting” in the context of this claim encompasses the user thinking that detecting anomaly. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform detecting steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor detecting anomaly contained in the received data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform detecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Objections
Claim(s) 1-13 is/are unclear to the examiner, what exactly is the claimed invention?  Just to detect the anomalies in the received data?  And do what?  Based on what?  Please clarify

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hetherington, U.S. Pub/Patent No. 2020/0097810 A1.
As to claim 1, Hetherington teaches a computing platform, comprising: 
a processor; and 
a memory assembly being configured to be in signal communication with the processor, and the memory assembly having encoded thereon executable control-logic instructions being configured to be executable by the processor, and the executable control-logic instructions also being configured to urge the processor to carry out a method comprising: 
receiving data (Hetherington, page 7, paragraph 102; i.e., [0102] At step 602, training data set of time series data is received as input. Along with the training data, other inputs received by the system include a specification for the machine learning model to be used); and 
detecting at least one anomaly contained in the data that was received (Hetherington, page 11, paragraph 158; i.e., [0158] An RNN may predict or otherwise output almost all of the input sequence already received and also a next sequential input not yet received.  Prediction of a next input by itself may be valuable. Comparison of a predicted sequence to an actually received (and applied) sequence may facilitate anomaly detection. For example, an RNN based spelling model may predict).
As to claim 2, Hetherington teaches the computing platform as recited in claim 1, wherein the data includes time-series data (Hetherington, page 7, paragraph 102; i.e., [0102] At step 602, training data set of time series data is received as input).
As to claim 3, Hetherington teaches the computing platform as recited in claim 1, wherein the method further includes identifying, selecting, and training a statistical model, without any additional user input (Hetherington, page 2, paragraph 42; i.e., [0042] Machine learning may be used to build complex models to describe data sets that do not lend themselves to statistical modeling. The phase of building a model of behavior from experience using known data sets is the training phase of machine learning. The trained model may then be used in a prediction phase to predict future data values).
As to claim 4, Hetherington teaches the computing platform as recited in claim 3, wherein the statistical model includes a statistical algorithm configured to learn patterns in the data without relying on hard-coded rules for learning the patterns (Hetherington, page 2, paragraph 43; i.e., [0043] sing machine learning for anomaly detection in time-series data involves a training phase of fitting a complex
mathematical model to learn the normal behavior of the time-series data. The fitting is initially performed on a training set of the time-series data. Similar to the statistical anomaly detection techniques, a statistical test can be applied to the residuals to determine if the new time-series data is normal or anomalous).
As to claim 5, Hetherington teaches the computing platform as recited in claim 3, wherein the method further includes altering input parameters, without user input, in an attempt to find, select and train an alternate model, where the statistical model is not identified, selected, or trained (Hetherington, page 3, paragraph 54; i.e., [0054] The framework includes three techniques for selecting and evaluating moving average features from the search space. In some embodiments described herein, these techniques are applied to the generation and evaluation of new features to be given to the machine learning algorithm during the training phase. Thus, in embodiments described herein, the training data set is modified in order to determine the augmented data that will yield accurate results in prediction and anomaly detection).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hetherington, U.S. Pub/Patent No. 2020/0097810 A1 in view of Gavey, U.S. Patent/Pub. No. US 2017/0249648 A1.
As to claim 6, Hetherington-Gavey teaches the computing platform as recited in claim 3. But Hetherington failed to teach the claim limitation wherein the method further includes evaluating performance of the statistical model by comparing predicted values and actual values of data.
However, Gavey teaches the limitation wherein the method further includes evaluating performance of the statistical model by comparing predicted values and actual values of data (Gavey, page 8, paragraph 77-78; page 10, paragraph 105; i.e., [0077] computed based on the difference of the actual observed values for an instance and the average seasonally adjusted value for the season; [0105] At block 708, an instance is selected in the next sample period to analyze the difference between the forecasted value and the actual, observed value).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Hetherington to substitute forecasted value from Gavey for predicting values from Hetherington smoothed out of the generated forecast which impacting the accuracy of the forecast (Gavey, page 1, paragraph 8).
As to claim 7, Hetherington-Gavey teaches the computing platform as recited in claim 6. But Hetherington failed to teach the claim limitation wherein the method further includes evaluating performance by comparing the predicted values and the actual values of data.
However, Gavey teaches the limitation wherein the method further includes evaluating performance by comparing the predicted values and the actual values of data (Gavey, page 8, paragraph 77-78; page 10, paragraph 105; i.e., [0077] computed based on the difference of the actual observed values for an instance and the average seasonally adjusted value for the season; [0105] At block 708, an instance is selected in the next sample period to analyze the difference between the forecasted value and the actual, observed value).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Hetherington to substitute forecasted value from Gavey for predicting values from Hetherington smoothed out of the generated forecast which impacting the accuracy of the forecast (Gavey, page 1, paragraph 8).
As to claim 8, Hetherington-Gavey teaches the computing platform as recited in claim 6. But Hetherington failed to teach the claim limitation wherein the method further includes using a level of uncertainty, for the statistical model, to generate a confidence interval for a prediction used for determining whether an actual value in the data is, or is not, an anomaly.
However, Gavey teaches the limitation wherein the method further includes using a level of uncertainty, for the statistical model, to generate a confidence interval for a prediction used for determining whether an actual value in the data is, or is not, an anomaly (Gavey, page 8, paragraph 77-78; page 9, paragraph 94-95; page 10, paragraph 105; i.e., [0077] computed based on the difference of the actual observed values for an instance and the average seasonally adjusted value for the season; [0094] Uncertainty analytic logic 138 determines a set of one or more uncertainty values for a given forecast. The uncertainty values may include residuals, confidence intervals, projection intervals, and/or tolerance intervals depending on the particular implementation; [0095] A tolerance interval models uncertainty in a way that allows the user to understand whether or not the system has a significant likelihood of exceeding a tolerance. Confidence intervals, which may also be computed for a forecasting model, differ in that the confidence interval is used to indicate an interval where the average value or variance within a forecast is expected to fall. By contrast, the tolerance interval is used to indicate a range where an individual forecasted value is expected to fall; [0105] At block 708, an instance is selected in the next sample period to analyze the difference between the forecasted value and the actual, observed value).
As to claim 9, Hetherington-Gavey teaches the computing platform as recited in claim 6. But Hetherington failed to teach the claim limitation wherein the method further includes determining a level of confidence by utilizing a dynamic process for selecting a level of uncertainty based on volatility in the data within a training time window.
However, Gavey teaches the limitation wherein the method further includes determining a level of confidence by utilizing a dynamic process for selecting a level of uncertainty based on volatility in the data within a training time window (Gavey, page 9, paragraph 94-95; i.e., [0094] Uncertainty analytic logic 138 determines a set of one or more uncertainty values for a given forecast. The uncertainty values may include residuals, confidence intervals, projection intervals, and/or tolerance intervals depending on the particular implementation; [0095] A tolerance interval models uncertainty in a way that allows the user to understand whether or not the system has a significant likelihood of exceeding a tolerance. Confidence intervals, which may also be computed for a forecasting model, differ in that the confidence interval is used to indicate an interval where the average value or variance within a forecast is expected to fall. By contrast, the tolerance interval is used to indicate a range where an individual forecasted value is expected to fall).
As to claim 10, Hetherington-Gavey teaches the computing platform as recited in claim 6. But Hetherington failed to teach the claim limitation wherein the method further includes detecting anomalies in training data, in which the training data includes historical data.
However, Gavey teaches the limitation wherein the method further includes detecting anomalies in training data, in which the training data includes historical data (Gavey, page 5, paragraph 52-53; i.e., [0052] a dense signal may approximate a seasonal period or sub-period of a time series by, for each time increment in
the time series, approximating the data point that is, over multiple historical instances of the time increment in multiple historical instances of the time series, average, most likely, most central, has the least average distance, or is otherwise a fit or best fit for the multiple historical instances of the time increment; [0053] the sparse signal may be noise, such as activity cause by an anomalous event).
As to claim 11, Hetherington-Gavey teaches the computing platform as recited in claim 10, wherein the method further includes assisting selection of said training data (Hetherington, page 2, paragraph 45-46; i.e., [0045] A selected machine learning model 130 is trained using time series training data 110, and evaluated using test and validation data until a satisfactory trained machine learning model 140 is obtained. [0046] FIG. lb depicts the trained machine learning model 160 that may be used subsequently with input time series data 150 in order to predict both time series output data 170 as well as anomalies in the time series 180).
As to claim 12, Hetherington-Gavey teaches the computing platform as recited in claim 10, detecting data anomalies in volumes of data (Hetherington, page 6, paragraph 92; i.e., [0092] During the first phase, a large number of feature sets are explored, and the top few candidates are identified. In some embodiments, this is achieved by using a small sample of the dataset and limiting the number of iterations of the training algorithm used for the machine learning model); and generating a model (Hetherington, page 8, paragraph 113; i.e., [0113] In other embodiments, the trained machine learning models generated using each of the augmented training data sets is evaluated by the Model Evaluation Module); and using the statistical model to forecast volumes of the data (Hetherington, page 2, paragraph 34; i.e., [0034] The general approach for detecting anomalies is to fit a statistical model to the normal behavior of the time series and then identify if new data deviates from the statistical properties learned from the normal behavior of the
time-series). 
But Hetherington failed to teach the claim limitation wherein determining confidence levels.
However, Gavey teaches the limitation wherein determining confidence levels (Gavey, page 9, paragraph 94; i.e., [0094] The uncertainty values may include residuals, confidence intervals, projection intervals, and/or tolerance intervals depending on the particular implementation).
As to claim 13, Hetherington-Gavey teaches the computing platform as recited in claim 10, wherein the training data includes actual volumes of data extending over a training period (Hetherington, page 6, paragraph 92; i.e., [0092] During the first phase, a large number of feature sets are explored, and the top few candidates are identified. In some embodiments, this is achieved by using a small sample of the dataset and limiting the number of iterations of the training algorithm used for the machine learning model). 
But Hetherington failed to teach the claim limitation wherein the actual volume of data, which has been received, extends during a selected time span; and the method further includes: determining a confidence interval; and determining whether or not the actual volume of data is within the confidence interval.
However, Gavey teaches the limitation wherein the actual volume of data, which has been received, extends during a selected time span (Gavey, figure 5a); and the method further includes: determining a confidence interval (Gavey, page 9, paragraph 94; i.e., [0094] The uncertainty values may include residuals, confidence intervals, projection intervals, and/or tolerance intervals depending on the particular implementation); and determining whether or not the actual volume of data is within the confidence interval (Gavey, page 9, paragraph 94; i.e., [0094] The uncertainty values may include residuals, confidence intervals, projection intervals, and/or tolerance intervals depending on the particular implementation).

Listing of Relevant Arts
Dang, U.S. Patent/Pub. No. US 20210004704 A1 discloses using the statistical model representing of the time-series data to detect anomalous.
Glasser, U.S. Patent/Pub. No. US 20200265494 A1 discloses training data for detecting the anomalies.
Mont, U.S. Patent/Pub. No. US 20140337971 A1 discloses estimated values and real values.
Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449